Citation Nr: 0215599	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected traumatic iritis of the right eye with 
corneal scar, traumatic mydriasis, and right hyperphoria.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1970 to September 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which denied a compensable evaluation for the veteran's 
service-connected right eye disability.  The Board remanded 
the appeal to the RO for additional development in July 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's service-connected right eye disability 
results in an old linear scar on the right eye that is not in 
the visual axis, and no evidence of iritis, mydriasis, or 
hyperphoria.  

3.  Best corrected visual acuity in the right eye is 20/30.


CONCLUSION OF LAW

A compensable evaluation for traumatic iritis of the right 
eye with corneal scar, traumatic mydriasis, and right 
hyperphoria is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.84a, Part 4, 
including Diagnostic Code 6003 (2001); 66 Fed. Reg. 45, 620, 
45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§  3.159 and 3.326).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  For purposes of this appeal, the Board will assume that 
this liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development actions needed to render a fair 
decision on the claim on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Upon 
careful review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letters dated in August and November 2001, 
the veteran was informed of whose responsibility it was to 
obtain needed records, what evidence had been received, and 
of what evidence was still needed.  The veteran was also 
afforded a VA examination.  The veteran was scheduled for a 
videoconference hearing at the RO in July 2001, but failed to 
report and did not request to reschedule another hearing.  
All pertinent medical records from sources identified by the 
veteran have been obtained and associated with the claims 
file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to the claim now 
at issue on appeal.  

Factual Background

By rating action in October 1976, service connection was 
established for traumatic iritis of the right eye with 
corneal scar, traumatic mydriasis, and right hyperphoria.  A 
noncompensable evaluation was assigned, effective from 
September 1976, the day following the veteran's discharge 
from service.  38 C.F.R. § 3.400(b)(2)(i) (2001).  The 
noncompensable evaluation has been in effect ever since.  

By letter received in March 1999, the veteran requested an 
increased rating for his right eye disability.  The veteran 
asserted that his vision in the right eye was getting worse 
and that his eyelid stayed partially closed.  The veteran 
stated that he had not been evaluated recently, but had been 
seen at VAMC Hampton about a year earlier.  

A response from VAMC Hampton in June 1999 was to the effect 
that there was no record of any eye appointment for the 
veteran at that facility since March 1997.  The report 
included a list of the veteran's medical appointments at 
various departments, including the dates, times, and length 
of each visit, from March 1997 to August 1999.  The records 
do not show treatment for any eye problems.  

A private medical report from Albemarle Eye Care Center, 
Ltd., St. Luke's Institute of Eye Surgery, Ltd., showed that 
the veteran was evaluated in May 1999.  At that time, the 
veteran reported that he could not read fine print without 
the use of a magnifier.  On examination, uncorrected visual 
acuity at distance was a "fuzzy" 20/30 in each eye.  
Uncorrected near visual acuity was 20/100 in the right eye 
and 20/80 in the left eye.  The pupils, muscle balance, 
extraocular motility and confrontation visual fields were 
normal for his age.  Intraocular pressures by applanation 
were 25/21 in the right eye (with squeezing) and 15 in the 
left eye.  Slit lamp examination showed an old linear scar in 
the right eye which was not in the visual axis.  The anterior 
segments were otherwise normal for the veteran's age and 
showed early lens changes, bilaterally.  There was no 
evidence of iritis, mydriasis, or hyperphoria of the right 
eye.  Dilated indirect ophthalmoscopy revealed a C/D of 0.3 
with no macular reflex, normal vessels and flat peripheral 
retinae with no holes or tears seen, bilaterally.  A Goldmann 
visual field revealed constriction of the visual fields down 
to 25-30 degrees on the right and to 40 degrees on the left 
with normal blind spots, bilaterally.  The diagnoses included 
Glaucoma suspect with borderline intraocular pressure in the 
right eye; constriction of the visual field, right greater 
than the left; hyperopia/astigmatism, and presbyopia.  The 
veteran was given a new prescription for glasses which 
corrected his visual acuity to 20/30 on the right and 20/20 
on the left at distance and at near.  

On VA eye examination in March 2002, the veteran reported 
that he had trouble reading with or without his glasses.  He 
also complained of headaches.  The veteran stated that he was 
diagnosed with diabetes in the past year and that he was 
presently taking Glucophage.  The examiner noted that the 
veteran had driven 70 miles to the eye appointment without 
his glasses.  On examination, the veteran's visual acuity 
without correction was 20/50 in the right eye and 20/40 in 
the left eye.  The veteran missed two plates on the Ishihara 
color test, but the examiner indicated that he would not 
consider the veteran color deficient.  The veteran had 20/25 
equivalent at 16 inches.  There were no significant phorias 
to alternate cover test.  Each pupil measured 3 mm in 
diameter and each pupil was round and normally reactive to 
light.  Versions were full with no diplopia.  A refraction 
showed the veteran had a hyperopic astigmatism and improved 
his vision to 20/20 in each eye.  Maddox rod testing showed 
no lateral phorias.  The veteran had 0.5 diopters of right 
hyperphoria, which was within normal limits.  Slit-lamp 
examination showed no scarring of the right lens.  There was 
a partial thickness, corneal scar beginning at the 9 o'clock 
position, and extending toward the 1 o'clock position which 
did not involve the papillary zone.  Intraocular pressure was 
normal at 17 in the right eye, and 16 in the left eye.  
Dilated ophthalmoscopy showed no significant cupping of the 
optic nerves.  The cup/disk diameter was 0.3 in each eye.  
The macula and retinal vessels were normal, and there was no 
disease of the peripheral retina.  Visual fields were 
performed with a III4e test object on a Goldman type 
perimeter.  These were appended and showed a relatively 
normal field for the right eye and a moderate constriction 
for the left eye.  

The examiner indicated that the veteran clearly had sustained 
an injury to his right eye in service, despite the veteran's 
assertion that the injury was to his "left" eye.  The 
examiner stated that there was no explanation for the 
reduction in field in the veteran's right eye.  He opined 
that there was no evidence of traumatic iritis or mydriasis, 
and that the amount of hyperphoria was considered to be 
within normal limits.  The corneal scar was outside the 
visual zone and would not be expected to cause any 
difficulty.  The examiner commented that the corneal scar did 
not cause any of the veteran's symptoms and that his 
headaches were more likely than not caused by his failure to 
wear his glasses.  There was no evidence of any glaucoma.  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).  

Analysis

The veteran's service-connected iritis of the right eye is 
rated under Diagnostic Code (DC) 6003.  This provision of the 
rating code provides that unhealed eye injuries and other 
diseases of the eyes listed in Diagnostic Codes 6000 through 
6008 (uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, and 
detachment of the retina) are to be rated from 10 to 100 
percent under the criteria for impairment of visual acuity or 
field loss, pain, rest-requirements or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  38 C.F.R. § 4.84a, 
DC 6003.  Here the Board first notes that there is no 
competent evidence of record showing active right eye 
pathology, and, in fact, the most recent VA examiner 
specifically reported that no such active eye pathology was 
evidenced.  Furthermore, while the veteran has claimed eye 
pain and loss of function attributable thereto, the medical 
evidence clearly does not show that he has chronic symptoms 
of iritis manifested by pain, rest-requirements, or episodic 
incapacity.  

Iritis is otherwise evaluated based on visual acuity.  Visual 
acuity is rated based on best distant vision obtainable after 
correction by glasses.  38 C.F.R. § 4.75.  Ratings are 
determined by the intersection of the horizontal row 
appropriate for one eye and the vertical column appropriate 
to the other eye from Table V.  38 C.F.R. §§ 4.83a, 4.84a, 
Table V (2001).  

The veteran is service-connected only for the right eye.  
When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2001).  See Villano v. 
Brown, 10 Vet. App. 248 (1997); VAOPGCPREC 32-97 (1997), (if 
a claimant has service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears); see also Boyer v. West, 11 Vet. App. 477 
(1998).  

Assuming for the purpose of this discussion that the 
veteran's loss of right eye visual acuity is caused by his 
iritis, and using Table V, and the worst of the examination 
results, the measurement of the veteran's visual acuity does 
not meet the schedular requirements for a compensable rating.  
The veteran's corrected right eye visual acuity was 20/30 at 
distance, with corrected vision in the left eye of 20/30, and 
no visual field deficits.  The medical evidence consistently 
shows the veteran's right visual acuity is correctable to 
better than 20/50.  Such level of visual acuity is not so 
severe as to warrant assignment of compensable evaluation 
under the Schedule.  DC 6078, 6079 (2001).  However, based on 
the medical examination report, it is clear that service-
connected disorder does not cause any interference with 
vision.  In sum, there is no basis upon which a compensable 
rating may be awarded.  


ORDER

An increased (compensable) evaluation for traumatic iritis of 
the right eye with corneal scar, traumatic mydriasis, and 
right hyperphoria is denied.  




		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

